DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “searching a first DCI…..and a second DCI in the at least second candidate PDCCH”. Unlike its corresponding claim 11, “one” is missing between the words “least” and “second”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite that multi transport blocks are not scheduled for both indications “0” and “1”.  It is not clear which of the indications represents that multi transport blocks are not scheduled. Claims 7 and 17 are dependent on claims 5 and 15 respectively and therefore rejected for the same reason.
Allowable Subject Matter
Claims 6, 7, 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and as well as overcoming any 112(b) rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0058240, hereinafter “Kim”) in view of Chen et al. (US 2011/0110316, hereinafter “Chen”) and further in view of Shan et al. (US 2020/0178344, hereinafter “Shan”).
For claims 1 and 11, Kim discloses A method of receiving, by a terminal, downlink control information (DCI) in a radio communication system (see Kim claim 20, page 15) which supports Narrow Band-Internet of Things (NB-IoT), the method comprising: 
monitoring at least one first candidate PDCCH in a first search space and at least one second candidate PDCCH in a second search space (monitoring a plurality of candidate PDCCHs in a section where a PDCCH search space of a first component carrier overlaps with a PDCCH search space of a second component carrier; see Kim par. 0009; The PDCCH having succeeded in the decoding is a common PDCCH in case the PDCCH search space of the first component carrier is a common search space monitored by all user equipments (UEs) within a cell, and the PDCCH search space of the second component carrier is a UE-specific search space monitored by at least one of the UEs within the cell; see Kim par. 0014), 
wherein the first search space and the second search space are overlapped in whole or in part on a time axis (the section of the UE specific SS for the self-scheduling CC overlaps with the section of the UE specific SS for the cross carrier scheduling (overlaps partially or entirely), or the UE specific SS for the self-scheduling CC is shared with the UE specific SS for cross-carrier scheduling; see Kim par. 0202 and Fig. 16A-16D); and 
Kim does not explicitly disclose searching a first DCI in the at least one first candidate PDCCH and a second DCI in the at least second candidate PDCCH; wherein a sum of a number of the at least one first candidate PDCCH and a number of the at least one second candidate PDCCH is the same as or smaller than a specific number. Chen discloses searching a first DCI in the at least one first candidate PDCCH (the method determines a set of PDCCH candidates on a carrier of the plurality of carriers for obtaining DCI for at least one carrier of the plurality of carriers (1504); see Chen par. 0095) and a second DCI in the at least second candidate PDCCH (the at least one search space includes a first search space and the method further determines a second search space on a second carrier for obtaining DCI for one or more of the plurality of carriers; see Kim par. 0095); wherein a sum of a number of the at least one first candidate PDCCH and a number of the at least one second candidate PDCCH is the same as or smaller than a specific number (the number of decoding candidates and/or search spaces may be specific to a particular UE; see Chen par. 0073; The number of PDCCH candidates is a function of a number of carriers of the at least one carrier (1504). In one configuration, the method searches for the DCI in the carrier. In one configuration, a maximum of the number of the PDCCH candidates increases linearly based on the number of carriers of the at least one carrier. In one configuration, the number of the PDCCH candidates is also function of a CCE aggregation level… The first search space and the second search space are offset from each other by an offset. In one configuration, each search space for each CCE aggregation level has n CCEs and the search spaces overlap or partially overlap each other such that an absolute value of the offset is less than n; see Chen par. 0095). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chen's arrangement in Kim's invention to minimize PDCCH blocking probability and to provide reasonable scheduling flexibility and therefore a new search space design is needed (see Chen par. 0070). 
Kim does not explicitly disclose a radio communication system which supports Narrow Band-Internet of Things (NB-IoT). Shan discloses a radio communication system which supports Narrow Band-Internet of Things (NB-IoT) (FIG. 2 includes a network device and a plurality of terminal devices. These terminal devices are terminal devices in an NB-IoT system; see Shan par. 0128 and Fig. 2). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Shan's arrangement in Kim's invention to provide a resource configuration method and a device, to reduce a resource waste (see Shan par. 0007).
Specifically for claim 11, Kim discloses A terminal for receiving downlink control information (DCI) in a radio communication system which supports Narrow Band-Internet of Things (NB-IoT), the terminal comprising: 
a radio frequency (RF) module for transmitting and receiving a radio signal; and 
a processor which is functionally connected to the RF module; 
wherein the processor is configured to: (see Kim par. 0317-0320, Fig. 20 and also claim 26, page 16).
For claims 2 and 12, Kim does not explicitly disclose The method of claim 1, wherein the specific number is a maximum number of PDCCHs which can be monitored by the terminal through blind decoding in a search space. Chen discloses The method of claim 1, wherein the specific number is a maximum number of PDCCHs which can be monitored by the terminal through blind decoding in a search space (The max number of PDCCH candidates that a UE has to attempt to decode in a subframe is 6 in the common search space ( 4 for control channel element (CCE) aggregation level 4 and 2 for CCE aggregation level 8) and 16 in the UE-specific search space (6, 6, 2, and 2 for CCE aggregation levels 1, 2, 4, and 8, respectively. Each UE is configured via RRC signaling to operate with one of seven transmission modes. Under each transmission mode, each UE is required to monitor two different  PDCCH sizes. As a result, the number of hypotheses detections is: (6+16)*2=44. That is, each UE is required to perform up to 44 blind decodes and therefore to look for each of the 22 decoding candidates and to try to decode each of the decoding candidates using each of the two downlink control information (DCI) sizes; see Chen par. 0063-0064). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chen's arrangement in Kim's invention to minimize PDCCH blocking probability and to provide reasonable scheduling flexibility and therefore a new search space design is needed (see Chen par. 0070).
For claims 3 and 13, the combination of Kim and Chen does not explicitly disclose The method of claim 1, wherein the first DCI is control information for scheduling of a single transport block, wherein the second DCI is control information for scheduling of multi transport blocks. Shan discloses The method of claim 1, wherein the first DCI is control information for scheduling of a single transport block, wherein the second DCI is control information for scheduling of multi transport blocks (For current DCI, one piece of DCI is usually used to schedule one TB. A new DCI format is further provided in the embodiments of this application. For DCI in the new DCI format, one piece of DCI may be used to schedule at least two TBs. In this case, there may also be a plurality of new DCI formats, and DCI used to schedule different quantities of TBs may be considered as DCI in different formats; see Shen par. 0106). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Shan's arrangement in Kim's invention to provide a resource configuration method and a device, to reduce a resource waste (see Shan par. 0007).
For claim 4, the combination of Kim and Chen does not explicitly disclose The method of claim 3, wherein the second DCI includes indication information related to whether to schedule multi transport blocks. Shan discloses The method of claim 3, wherein the second DCI includes indication information related to whether to schedule multi transport blocks (S42. If the network device broadcasts second DCI format information used on a single cell multimedia broadcast multicast service control channel (single cell-multimedia broadcast multicast service control channel, SC-MCCH), the terminal device may receive the second DCI format information broadcast by the network device; see Shan par. 0177; the first DCI format information may be the same as or different from the second DCI format information, first DCI indicated by the first DCI format information can be used to schedule at least two transport blocks, and second DCI indicated by the second DCI format information can also be used to schedule at least two transport blocks. That the first DCI format information is different from the second DCI format information may mean that the first DCI and the second DCI can be used to schedule different quantities of transport blocks; see Shan par. 0183). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Shan's arrangement in Kim's invention to provide a resource configuration method and a device, to reduce a resource waste (see Shan par. 0007).
For claims 5 and 15, The method of claim 4, wherein when the indication information is '0', it represents that multi transport blocks are not scheduled, wherein when the indication information is '1', it represents that multi transport blocks are not scheduled (Examiner is able to examine this claim in terms of prior arts until the mentioned 112(b) rejection issue is resolved).
For claims 8 and 18, Kim discloses The method of claim 1, wherein the first search space and the second search space are monitored by the terminal based on a priority (The method further includes receiving information on the PDCCH whose order of priority has been set from a base station. Further, the PDCCH, whose order of priority has been set, is the PDCCH having succeeded in the decoding. The PDCCH having succeeded in the decoding is a common PDCCH in case the PDCCH search space of the first component carrier is a common search space monitored by all user equipments (UEs) within a cell, and the PDCCH search space of the second component carrier is a UE-specific search space monitored by at least one of the UEs within the cell; see Kim par. 0012-0014).
For claims 9 and 19, Kim does not explicitly disclose The method of claim 1, wherein a last resource of resources in which the at least one first candidate PDCCH and the at least one second candidate PDCCH are transmitted is the same. Chen discloses The method of claim 1, wherein a last resource of resources in which the at least one first candidate PDCCH and the at least one second candidate PDCCH are transmitted is the same (In one configuration, the offset is a multiple of a CCE aggregation level for the search spaces including the PDCCH candidates. In one configuration, the offset is configured through one of statically, semi-statically through radio resource control (RRC) signaling, or dynamically. In one configuration, at least one of the search spaces is shared between at least two carriers and the method further monitors the at least one of the search spaces for DCI applicable to any one of at least two carriers of the plurality of carriers; see Chen par. 0095-0096). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chen's arrangement in Kim's invention to minimize PDCCH blocking probability and to provide reasonable scheduling flexibility and therefore a new search space design is needed (see Chen par. 0070).
For claim 10, Kim discloses A method of transmitting, by a base station, downlink control information (DCI) (FIG. 20 is a block diagram illustrating a radio communication system; see Kim par. 0312 and Fig. 20) in a radio communication system which supports Narrow Band-Internet of Things (NB-IoT), the method comprising: 
transmitting a first DCI through at least one first candidate PDCCH in a first search space and a second DCI through at least one second candidate PDCCH in a second search space (A plurality of PDCCHs may be transmitted within one subframe. A UE monitors a plurality of PDCCHs for each subframe. Here, the monitoring attempts decoding of the PDCCH according to the monitored PDCCH format. In 3GPP LTE, in order to reduce a burden due to blind decoding, a search space is used. The search space is a monitoring set of a CCE for the PDCCH. The UE monitors the PDCCH within a corresponding search space. The search space is divided into a common search space and a VE-specific search space. The common search space, as a space for searching for a PDCCH having common control information, comprises 16 CCEs of indexes 0 to 15, and supports a PDCCH having {4, 8} CCE set level. However, a PDCCH (DCI format 0, 1 ), which carries UE-specific information, may be transmitted in the common search space. The VE-specific search space supports a PDCCH having a CCE set level of {1, 2, 4, 8}. Table 4 below shows the number of PDCCH candidates monitored by the UE; see Kim par. 0105-0108); and 
transmitting a physical downlink shared channel (PDSCH) or receiving a physical uplink shared channel (PUSCH) based on the first DCI and the second DCI (When the UE monitors the PDCCH using SPS C-RNTI, the search space and DCI format to be monitored are determined according to the transmission mode of the PDSCH; see Kim par. 0115; The CC where the PDCCH is transmitted is called PDCCH carrier, monitoring carrier or scheduling carrier, and the CC where the PDSCH/PUSCH is transmitted may be called the PDSCH/PUSCH carrier or scheduled carrier; see Kim par. 0151; A first PDCCH 1201 of DL CC #1 carries the DCI for the PDSCH 1202 of the same DL CC #1. A second PDCCH 1211 of the DL CC #1 carries the DCI for the PDSCH 1212 of the DL CC #2. A third PDCCH 1221 of the DL CC #1 carries the DCI for the PUSCH 1222 of the nonlinked UL CC #3; see Kim par. 0156); 
wherein the first search space and the second search space are overlapped in whole or in part on a time axis (the section of the UE specific SS for the self-scheduling CC overlaps with the section of the UE specific SS for the cross carrier scheduling (overlaps partially or entirely), or the UE specific SS for the self-scheduling CC is shared with the UE specific SS for cross-carrier scheduling; see Kim par. 0202 and Fig. 16A-16D), 
Kim does not explicitly disclose wherein the terminal monitors candidates PDCCH equal to or less than a specific number among the at least one candidate PDCCH and the at least one second candidate PDCCH. Chan discloses wherein the terminal monitors candidates PDCCH equal to or less than a specific number among the at least one candidate PDCCH and the at least one second candidate PDCCH (the number of decoding candidates and/or search spaces may be specific to a particular UE; see Chen par. 0073; The number of PDCCH candidates is a function of a number of carriers of the at least one carrier (1504). In one configuration, the method searches for the DCI in the carrier. In one configuration, a maximum of the number of the PDCCH candidates increases linearly based on the number of carriers of the at least one carrier. In one configuration, the number of the PDCCH candidates is also function of a CCE aggregation level… The first search space and the second search space are offset from each other by an offset. In one configuration, each search space for each CCE aggregation level has n CCEs and the search spaces overlap or partially overlap each other such that an absolute value of the offset is less than n; see Chen par. 0095). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chen's arrangement in Kim's invention to minimize PDCCH blocking probability and to provide reasonable scheduling flexibility and therefore a new search space design is needed (see Chen par. 0070). 
Kim does not explicitly disclose a radio communication system which supports Narrow Band-Internet of Things (NB-IoT). Shan discloses a radio communication system which supports Narrow Band-Internet of Things (NB-IoT) (FIG. 2 includes a network device and a plurality of terminal devices. These terminal devices are terminal devices in an NB-IoT system; see Shan par. 0128 and Fig. 2). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Shan's arrangement in Kim's invention to provide a resource configuration method and a device, to reduce a resource waste (see Shan par. 0007).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Chen and Shan, and further in view of Lu et al. (US 2019/0349180, hereinafter “Lu”)
For claim 14, the combination of Kim, Chen and Shan does not explicitly disclose The terminal of claim 13, wherein the second DCI includes indication information related to a transmission direction of a plurality of data scheduled by the second DCI. Lu discloses The terminal of claim 13, wherein the second DCI includes indication information related to a transmission direction of a plurality of data scheduled by the second DCI (UE may follow transmitted direction indicated by scheduling DCI; see Lu par. 0368, 0371, 0378). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lu's arrangement in Kim's invention to improve the signal-to-noise ratio of forward links for the different access terminals (see Lu par. 0027). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415